Citation Nr: 1736105	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  12-13 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the right ankle, residuals of right ankle fracture.

2.  Entitlement to an initial evaluation in excess of 10 percent for right varicocele and epididymitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1983.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A hearing was held before the undersigned Veterans Law Judge at the RO in May 2015.  A transcript of the hearing is of record.  The undersigned Veterans Law Judge held the record open for a 60-day period following the hearing to allow for the submission of additional evidence; however, the Veteran did not submit any additional evidence thereafter.

The Board remanded the case for further development in August 2015.  That development was completed, and the case has since been returned to the Board for appellate review.  While the case was in remand status, the Agency of Original Jurisdiction (AOJ) increased the evaluation for the right varicocele and epididymitis disability to 10 percent effective from the date of service connection under Diagnostic Codes 7599-7525.  See May 2016 rating decision.  Because this evaluation does not represent the highest possible benefit, the issue remains in appellate status and has been recharacterized as stated above.  AB v. Brown, 6 Vet. App. 35 (1993).

In addition, the RO separately denied special monthly compensation based on loss of use of a creative organ; entitlement to service connection for low back pain; and entitlement to service connection for a frequent urination condition, hypertension, and a mood disorder, claimed as secondary to the service-connected right varicocele and epididymitis disability.  See April 2017 rating decision.  The RO responded to the Veteran's request to reconsider the special monthly compensation based on loss of use of a creative organ and mood disorder claims in an August 2017 letter.  The Veteran also appears to have submitted a timely notice of disagreement (NOD) with the April 2017 rating decision, challenging the denial of the mood disorder claim.  See August 2017 NOD.  However, the Veterans Appeals Control and Locator System (VACOLS) shows that the RO has acknowledged receipt of that NOD and is processing that appeal.  Therefore, a remand for the issuance of a statement of the case (SOC) is not required at this time.  See Manlincon v. West, 12 Vet. App. 238 (1999) (finding that if an NOD remains unprocessed, a remand is required for issuance of an SOC).

This appeal was processed using the Veterans Benefits Management System (VBMS).  The RO considered additional evidence received subsequent to the May 2016 supplemental SOC (SSOC) in the April 2017 rating decision, which also considered and continued the 10 percent evaluations assigned for the issues on appeal.  Thereafter, updated VA treatment records were added to the claims file.  On review, these records show ongoing treatment and contentions that remain the same as those established in other records reviewed by the RO in connection with the claims decided herein.  Thus, this additional evidence does not materially alter the outcome of the case.  As such, the Board finds that remand for initial RO review of this evidence in relation to these claims is not necessary, and there is no prejudice to the Veteran in proceeding with adjudication of the claims.  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).


FINDINGS OF FACT

1.  The Veteran's degenerative joint disease of the right ankle, residuals of right ankle fracture, is not productive of marked limitation of motion; ankylosis; malunion of the os calcis or astragalus; or, evidence of an astragalectomy.

2.  The Veteran's right varicocele and epididymitis is not productive of recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management; or, renal dysfunction.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for degenerative joint disease of the right ankle, residuals of right ankle fracture, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 5271 (2016).

2.  The criteria for an initial evaluation in excess of 10 percent for right varicocele and epididymitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.115a, 4.115b, Diagnostic Codes 7599-7525 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Fenderson, 12 Vet. App. at 126-27.  In this case, uniform evaluations are warranted based on the evidence.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Right Ankle

The Veteran has contended that he is entitled to a higher initial evaluation for his service-connected degenerative joint disease of the right ankle, residuals of right ankle fracture.  He is currently assigned a 10 percent evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271.

Under Diagnostic Code 5271, a 10 percent evaluation is warranted for moderate limitation of motion.  A 20 percent evaluation is warranted for marked limitation of motion.

Diagnostic Code 5003 states that the severity of degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When limitation of motion of the specific joint(s) is present, but noncompensable under the appropriate diagnostic code(s), a 10 percent evaluation is for application for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, and a 20 percent evaluation is warranted with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  For the purpose of rating disability from arthritis, the ankle is a major joint.  38 C.F.R. § 4.45(f).

For VA compensation purposes, normal range of motion for the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.

The words "moderate" and "marked" are not defined in the VA rating schedule; however, the VA Adjudication Procedures Manual (M21-1) provides guidance for evaluating limitation of motion of the ankle under Diagnostic Code 5271.  The M21-1 indicates that an example of moderate limitation of ankle motion is less than 15 degrees of dorsiflexion or less than 30 degrees of plantar flexion and an example of marked limitation of ankle motion is less than 5 degrees of dorsiflexion or less than 10 degrees of plantar flexion.  M21-1 III.iv.4.A.3.o.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that an initial evaluation in excess of 10 percent is not warranted for degenerative joint disease of the right ankle, residuals of right ankle fracture.

The Veteran has not been shown to have marked limitation of motion of the right ankle.  In this regard, the November 2009 VA examination revealed dorsiflexion to 20 degrees and plantar flexion to 45 degrees, both without pain on motion.  The May 2016 VA examination revealed dorsiflexion to 15 degrees and plantar flexion to 30 degrees, both with pain on motion.

The February 2017 VA examination revealed dorsiflexion to 10 degrees and plantar flexion to 30 degrees, both with pain on motion.  These range of motion measurements are consistent with the currently assigned evaluation for moderate limitation of motion.  See also M21-1 III.iv.4.A.3.o.  The nonservice-connected left ankle range of motion tested at that time was found to be normal and without pain on motion.  In compliance with Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner also considered the requirement of passive and weight-bearing range of motion testing, but concluded that such testing was not necessary.  In so finding, the examiner explained that the purpose of passive range of motion (aided by another) is to help maintain flexibility and mobility at the joint being evaluated to reduce stiffness and involves no muscle work; the extent of the stretch is determined by how much the muscles involved will elongate.  In addition, the examiner explained that it was the medical examiner, and not the Veteran, performing this motion and that the potential for harm to the joint and surrounding soft tissue far outweighs the benefits of passively manipulating the joint to its maximum point merely for the purpose of measuring movement of the joint for non-therapeutic or treatment purposes.  The examiner further explained that the medical provider may inadvertently move the joint past the tolerable point of pain and could potentially cause harm to the joint, citing current medical literature to support the notation that the function of one human joint is unequivocally independent of the identical contralateral joint in respect to muscular, skeletal, and neurologic anatomy.  The examiner concluded that comparing one joint to its identical contralateral side is of little relevance and stated that the potential for harm/injury far outweighs the benefits.  In other words, the examiner determined that such testing was not medically advisable in any joint-related case and not just as specific to this Veteran to suggest that he had some impairment that was not adequately reflected in the other testing performed.

The Board has considered other potentially applicable diagnostic codes for impairment of the ankle.  Regarding Diagnostic Code 5003, the Board notes that the currently assigned evaluation under Diagnostic Code 5271 contemplates his painful and limited motion.  The assignment of a separate 10 percent evaluation under Diagnostic Code 5003 would constitute pyramiding and is accordingly not warranted, to the extent that these criteria are for application in this case.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (separate evaluations may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition).  In addition, the Veteran has not been shown to have right ankle ankylosis, malunion of the os calcis or astragalus, or evidence of an astragalectomy, to provide a basis to assign an initial evaluation in excess of 10 percent under 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5373, or 5274.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (internal medical dictionary citation omitted).  Based on the aforementioned range of motion findings, the Veteran's right ankle is not fixated or immobile.  Moreover, the May 2016 and February 2017 VA examination reports specifically show that the Veteran did not have ankylosis or the other conditions contemplated by those diagnostic codes. 

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's right ankle disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned evaluation, and no higher.  In this regard, the Board observes that the Veteran complained of pain on numerous occasions, including increased pain with activities, such as prolonged walking or standing, driving, and lifting.  See, e.g., February 2010 and May 2015 VA treatment records; May 2015 Bd. Hrg. Tr. at 8 (testifying that pain and swelling happened periodically and was not constant and will miss a day or two of work sometimes); March 2016 written statement (reporting still having pain and sometimes swelling); VA examination reports from November 2009 (reporting normal activities limited by 20 percent during flare-ups, precipitated by activities such as running over one mile, prolonged standing and walking; also reporting able to stand 3 to 8 hours with only short rest periods), May 2016 (reporting flare-up pain with swelling 2 to 3 times a month, lasting 1 to 2 days; called in to work 4 to 5 times in the past year due to flare-ups), and February 2017 (reporting difficulty with prolonged standing, walking, weight-bearing with no sedentary restrictions; wears ankle brace (aircast) for the pain and support while working or walking long distances).  However, the effect of the pain in the Veteran's right ankle is contemplated in the assigned evaluation.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation in excess of the 10 percent evaluation currently assigned.  In fact, as noted above, the November 2009 VA examiner noted that testing was performed without pain on motion to the degrees measured (normal range of motion) and indicated that there was no additional limitation or pain with repetitive motion.  The May 2016 VA examiner did note that there was pain on movement, but indicated that such pain did not result in or cause functional loss and that there was no additional loss of function or range of motion after repetitive use.  The February 2017 VA examiner also stated that there was pain on movement, causing a decreased range of motion, but there was no additional loss of function or range of motion after repetitive use.

The Veteran initially reported that he did not have instability or giving way of the ankle during the November 2009 VA examination; he later reported that he felt like his ankle was giving way laterally at times during the May 2016 and February 2017 VA examinations.  Nevertheless, muscle strength was found to be normal during those VA examinations, and there was no laxity on the anterior drawer or talar tilt tests when compared with the opposite side during the May 2016 VA examination.  The February 2017 VA examiner also indicated that ankle instability or dislocation was not suspected on examination of the ankle.  Finally, the Board observes that the Veteran reported having balance problems during more recent VA treatment, but this symptomatology has been associated with an August 2016 work-related head injury.  See November 2016, March 2017, and April 2017 VA treatment records.  Considering the results of the VA examinations in light of the Veteran's overall disability picture as shown in the record, including the reported flare-ups with pain, the disability does not more nearly approximate the criteria for the 20 percent evaluation.

For these reasons, the Board finds that the weight of the evidence is against an initial evaluation in excess of 10 percent for degenerative joint disease of the right ankle, residuals of right ankle fracture.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49 (1990).
Right Varicocele and Epididymitis

The Veteran has contended that he is entitled to a higher initial evaluation for his service-connected right varicocele and epididymitis.   He was initially granted service connection and assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.115b, Diagnostic Codes 7599-7523 for a disability analogous to atrophy of the testicle; however, the AOJ changed the diagnostic code to more accurately reflect the nature of the disability when assigning the current 10 percent evaluation pursuant to 38 C.F.R. § 4.115b, Diagnostic Codes 7599-7525 for a disability analogous to chronic epididymo-orchitis.  See May 2016 rating decision and codesheet.

Diagnostic Code 7525 indicates that chronic epididymo-orchitis is to be rated as a urinary tract infection.  The record does not reflect that the alternative criteria for tubercular infections under 38 C.F.R. §§ 4.88b or 4.89 are applicable in this case.  Under 38 C.F.R. § 4.115a, a 10 percent evaluation is warranted for urinary tract infection requiring long-term drug therapy, 1 to 2 hospitalizations per year, and/or requiring intermittent intensive management.  A 30 percent evaluation is warranted for recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.  If the urinary tract infection results in poor renal function, the disability is rated as renal dysfunction.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that an initial evaluation in excess of 10 percent is not warranted for the right varicocele and epididymitis disability.

The Veteran has not been shown to have recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.  In this regard, the record shows that the Veteran has not been hospitalized for this disability, and there is no evidence of an infection or related complications, such as renal dysfunction, voiding dysfunction, or obstructed voiding.  See, e.g., November 2009, May 2016, and February 2017 VA examination reports (noting history of no hospitalization, voiding problems, or renal dysfunction); January 2010 and March 2017 VA treatment records (Veteran denying genitourinary complaints).  Indeed, the May 2016 and February 2017 VA examiners indicated that the Veteran's reports of burning with urination (reported to be some mild burning with urination approximately twice a week during the day, going away without treatment on the earlier examination) were not associated with signs of infection, and the February 2017 VA examiner further indicated that this symptomatology was not associated with his testicle pain.

The Board acknowledges the Veteran's more recent contention that he should be assigned a higher evaluation based on renal dysfunction associated with his right varicocele and epididymitis disability, including frequent urination, hypertension, and discomfort and swelling in his legs and back.  See January 2017 written statement.  The RO separately denied service connection for frequent urination, hypertension, and low back pain in the April 2017 rating decision.  In addition, the currently assigned 10 percent evaluation contemplates the Veteran's reports of pain and swelling in the right testicle area, inasmuch as there has been a demonstrated need for long-term pain medication therapy.  See, e.g., VA treatment records from February 2010 (Veteran reporting sharp pain on and off, mainly with lifting, and did not want any medication at that time and December 2011 (naproxen ordered); Bd. Hrg. Tr. at 23-25 (Veteran testifying that he has an intermittent burning sensation from prolonged standing and sitting, causing him to change position and that he tries to avoid a lot of heavy lifting); March 2016 written statement (Veteran reporting pain when standing, sitting, lifting, and driving for a long period of time); May 2016 and February 2017 VA examination reports (noting Veteran takes naproxen 500 milligrams twice per day as needed, as long-term drug therapy).  The remainder of the record, including the treatment records and VA examination reports, does not show or otherwise suggest that the Veteran has renal dysfunction associated with this disability.  The Board finds the VA examiners' findings in this regard were based on an examination and review of the treatment records and are more probative than the Veteran's general assertions in this regard.  Based on the foregoing, the preponderance of the evidence weighs against a finding that the Veteran has renal dysfunction associated with his right varicocele and epididymitis disability.  As such, a higher evaluation is not warranted on this basis.

The Board has also considered other potentially applicable diagnostic codes for the right varicocele and epididymitis disability as raised by the record.  The Veteran was originally evaluated under Diagnostic Code 7523 for atrophy of the testicle; the AOJ thereafter reevaluated the Veteran under the current diagnostic code for the entire appeal period.  In any event, the Veteran indicated during the Board hearing that he did not know if this disability contributed to the fact that he did not have children, and more recently, he suggested that he became sterile from the in-service groin injury.  See Bd. Hrg. Tr. at 16; January 2017 written statement.  The RO separately denied service connection for special monthly compensation based on loss of use of a creative organ in the April 2017 rating decision.  Moreover, the Veteran's right testicle has not been shown to be completely atrophied, absent, or nonfunctioning.  For example, the Veteran reported on multiple occasions that he was able to ejaculate and did not experience retrograde ejaculation.  See, e.g., November 2009, May 2016, and February 2017 VA examination reports.  The May 2009 private treatment records and June 2009 written statement from that treatment provider also show that the Veteran has two small cysts in the head of the right epididymitis, small hydroceles bilaterally, and a small right varicocele; however, these records do not suggest that the testicle is, or more nearly approximates, nonfunctioning.  The treatment for this testicle has been related to attempted pain management.  The May 2016 and February 2017 VA examination reports show that the testicle was enlarged.  In other words, while the Veteran has continued to report groin pain, his right testicle has not been shown to be completely atrophied or nonfunctioning to provide a basis for consideration of a separate evaluation on this basis.

In addition, the Veteran has not been shown to have a separate neurological disorder as a result of his right varicocele and epididymitis disability to provide a basis to assign an initial evaluation in excess of 10 percent.  See, e.g., Bd. Hrg. Tr. at 16, 27-28 (Veteran testifying that he had a constant burning sensation with prolonged sitting and some burning with urination).  The May 2016 and February 2017 VA examiners determined that this symptomatology was not consistent with a neurological disease and that the treatment records did not show a neurological disease.  Both examiners advised the Veteran to follow-up with his VA treatment provider to address his painful right varicocele and epididymitis.  Moreover, as noted in relation to the right ankle disability, the Veteran more recently reported certain neurological symptoms, including balance problems, during VA treatment that has been associated with an August 2016 work-related head injury.  See VA treatment records from November 2016, March 2017, and April 2017. 

Based on the foregoing, the Board finds that the Veteran's overall disability picture, including his ongoing complaints of pain, increased with activities such as lifting and prolonged driving, is consistent with the 10 percent evaluation assigned under Diagnostic Code 7525.  Therefore, the Board finds that the weight of the evidence is against an initial evaluation in excess of 10 percent for right varicocele and epididymitis.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the right ankle, residuals of right ankle fracture, is denied.

Entitlement to an initial evaluation in excess of 10 percent for right varicocele and epididymitis is denied.



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


